—Motion for reargument granted and, upon reargument, the last sentence of the first paragraph of the memorandum and the ordering paragraph of the memorandum-order entered May 3, 2002 (294 AD2d 801) are amended by providing that a new trial is granted on liability only and the memorandum is further amended by deleting the first sentence of the last paragraph and substituting in its place the following sentence: “Finally, *1000we note that, if liability is found, upon the retrial, plaintiffs ‘sick pay’ may not be deducted from plaintiffs award of damages”; cross motion for reargument denied as moot. Present— Green, J.P., Hayes, Scudder, Gorski and Lawton, JJ.